Citation Nr: 1504137	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-42 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a back disorder, to include scoliosis. 

3.  Entitlement to service connection for a gynecological disorder, to include endometriosis and dysmenorrhea.
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to April 1990 with additional duty in the Texas Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in November 2011 at which time the claims were remanded so as to afford the Veteran her requested Board hearing.  In this regard, she testified before the undersigned Veterans Law Judge at a Board video-conference hearing in February 2012.  A transcript of this proceeding has been associated with the record. 

In December 2012 and February 2014, the Board remanded these issues for additional development and the case now returns for further appellate review. 

As noted in the Board's prior remands, the issues of entitlement to service connection for heat stroke and entitlement to special monthly compensation based on the loss of use of a creative organ were raised by the Veteran in May 2007 correspondence.  Such issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board notes that this case was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's diagnosed back disorder of scoliosis of the thoracic spine is a developmental defect and was not subjected to a superimposed disease or injury during military service that resulted in additional disability, and she does not have a currently diagnosed back disorder other than scoliosis.

2.  There is clear and unmistakable evidence that the Veteran's gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, pre-existed her entrance to service. 

3.  There is clear and unmistakable evidence that the Veteran's gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, did not permanently increase in severity beyond the nature progression of the disease during service.

4.  The Veteran's in-service gynecological disorders of vaginitis, Gartner's cyst, chlamydia, and/or cervical dysplasia did not contribute to her hysterectomy.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder, to include scoliosis, have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014).

2. The presumption of soundness is rebutted and a gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, pre-existed the Veteran's entry to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b) (2014).
 
3.  A gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, was not aggravated by the Veteran's service. 38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).

4.  The criteria for service connection for gynecological disorders of residuals of vaginitis, Gartner's cyst, chlamydia or cervical dysplasia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was provided a letter in July 2007 that fully addressed all notice elements and was sent prior to the initial October 2007 rating decision in this matter.  The letter provided information as to what evidence was required to substantiate her service connection claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of VA treatment, and VA examination reports with addendum opinions.  Moreover, the Veteran's statements in support of the claim, including her Board hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

The Veteran was afforded VA examinations in February 2013 with addendum opinions in March 2014 and May 2014 to address her claims for service connection for a back disorder and gynecological disorder.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and an examination with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, in February 2012, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2012 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include in-service incurrence and/or aggravation of pre-existing disorder, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in December 2012 and February 2014 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the December 2012 and February 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in the December 2012 remand directed the AOJ to schedule the Veteran for appropriate VA examinations to address the etiology of the disabilities on appeal.  As noted above, the Veteran was afforded VA examinations in February 2013.  Moreover, in compliance with the February 2014 remand, addendum opinions were obtained in March 2014 and May 2014.  Additionally, in the February 2014 remand, the AOJ was also directed to send notice to the Veteran requesting any information concerning private treatment records for gynecologic care.  That same month, the AOJ sent such notice to the Veteran.  However, to date, the Veteran has not responded.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.;  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's scoliosis of the back and her gynecological disorders are not chronic diseases enumerated under 38 C.F.R. § 3.309(a).  As such, service connection may not be established by showing a continuity of symptomatology.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Back Disorder, to include Scoliosis

The Veteran contends that her pre-existing congenital disorder of scoliosis was aggravated by her military service.  Specifically, during the February 2012 Board hearing the Veteran testified that a five gallon container of acetone was dropped onto her head during military service which aggravated her pre-existing scoliosis.

The Veteran's January 1986 enlistment examination shows a normal spine.  Also, in a January 1986 report of medical history, the Veteran denied "recurrent back pain."   However, in December 1986, the Veteran complained of low back pain for five days.  The impression was back pain probably secondary to muscles.  She again complained of low back pain again in October 1987 and was diagnosed with lumbar strain.  An X-ray examination of the low back in January 1988 revealed mild scoliosis.  In January 1990 the Veteran again complained of low back pain.  A muscle spasm was suspected.  However, the Veteran's May 1990 service examination prior to discharge showed a normal spine.  Moreover, in her contemporaneous report of medical history, the Veteran expressly denied "recurrent back pain." 

Post-service, the Veteran submitted her current claim for service connection for low back problems in May 2007.  In connection with this claim, she was afforded a VA joints examination in May 2009.  At that time, the Veteran denied any back pain so her back was not examined. 

Post-service VA treatment records showed complaints of low back pain beginning approximately in March/April 2011.  An April 2011 X-ray of the back showed mild lumbar sided scoliosis in the thoracolumbar spine.  The impression was back pain.

The Veteran was afforded a VA examination in February 2013.  The VA examiner diagnosed chronic thoracic muscle strain due to developmental condition of the thoracic spine and opined that such was less likely than not incurred in or caused by the Veteran's military service.  The examiner noted that the Veteran was seen in-service for back strains that resolved.  He further determined that scoliosis is a defect rather than a disease and observed that the Veteran had very minimal scoliosis in the thoracic spine with partial congenital fusion at T3-4 on MRI.  The examiner noted that the Veteran had no complaint or treatment documented from 1990 until March 2011, 19 years after discharge.  The examiner opined that there was no evidence of a chronic ongoing condition associated with military service and that it was less likely that such was aggravated by service.  In this regard, he stated that the Veteran had a developmental defect, not due to any injury, and a March 2011 treatment record stated that mid-back started two years previously.  

However, as such opinion did not clearly address whether the Veteran's developmental defect of scoliosis in the thoracic spine was subject to a superimposed disease or injury during service that resulted in additional disability, the issue was remanded for an addendum opinion.

In a March 2014 addendum opinion, the same examiner observed that there was no change in his prior opinion as there was no evidence that the Veteran's developmental defect of scoliosis in the thoracic spine was subject to a superimposed disease or injury during service that resulted in additional disability.  In this regard, the VA examiner noted that the Veteran had no complaints related to her lower back, only upper mid thoracic area as noted in prior examination and history.  The examiner indicated that the Veteran did have an acute thoracic strain in service, but it had resolved in service and there was no additional disability.  He unequivocally stated that there was no evidence of aggravation by service.  

Therefore, based on the February 2013 VA examination with March 2014 addendum opinion, the Board finds that service connection for a back disorder is not warranted.  In this regard, the preponderance of the evidence weighs against finding that the Veteran's developmental defect of scoliosis of the thoracic spine was subject to a superimposed disease or injury that resulted in additional disability.  Significantly, the VA examiner determined that the Veteran's scoliosis of the thoracic spine was a developmental defect.  Further, while acknowledging that the Veteran suffered from a superimposed injury, described as an acute thoracic strain in service, based on review of the medical evidence, examining the Veteran and taking a thorough medical history, the examiner determined that this injury did not result in any additional disability.  The Board accords great weight to the VA examiner's opinion as such was predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and an examination with relevant testing.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. Importantly, there is no contrary medical opinion of record.  

The Board further finds that a preponderance of the evidence is against a finding that the Veteran has a currently diagnosed back disorder other than scoliosis.  In this regard, the VA examiner clearly determined that the Veteran had an acute thoracic strain in service that had resolved with no additional disability.  No diagnoses other than scoliosis have been made.  In fact, while the February 2013 VA examiner found that the Veteran had chronic thoracic muscle strain, he indicated that such was due to her developmental condition of the thoracic spine.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Nevertheless, the Court has also held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  However, in the instant case, there is simply no evidence of a separate back disorder at any point prior to or during the appeal period.  

Additionally, with respect to the Veteran's contentions that she has a current back disorder related to his military service, as a lay person, she is not competent to render such a complex medical opinion.  In this regard, she is competent to describe an in-service injury as well as her current back symptoms; however, as the cause of a disability of the back involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, she is not competent to render such a complex medical opinion.  Moreover, while the Veteran can report pertinent symptoms since service, she is not competent to attribute these symptoms to another back disorder and the competent medical evidence shows that the Veteran's back pain has been attributed to her scoliosis.  In this case, the VA examiner has determined that the Veteran's current back pain is related to her developmental scoliosis that did not result in an additional disability during active service.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that service connection for a back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Gynecological Disorder

The Veteran contends that she first began experiencing gynecological problems, specifically dysmenorrhea, at age 14, prior to military service, and that her gynecological disorder was aggravated by her military service.  

The Veteran's January 1986 enlistment examination shows a normal pelvic examination.  Also, in a January 1986 report of medical history, the Veteran denied having "been treated for a female disorder," or having "had a change in menstrual pattern."  However, the report of medical history showed a history of irregular menses.  Service treatment records show that the Veteran complained of incapacitating dysmenorrhea in April 1986, May 1986, September 1986, and August 1987.  She was treated for vaginitis/yeast infection as well as a possible Gartner 's cyst in May 1988 and chlamydia in July 1989.  The Veteran's May 1990 service examination prior to discharge showed a normal pelvic examination.  However, in the contemporaneous report of medical history, the Veteran reported that she had "been treated for a female disorder" and "had a change in menstrual pattern." 

The Veteran submitted a claim for service connection for gynecological problems in May 2007.  VA treatment records showed histories of dysmenorrhea and endometriosis.  In July 2008 the Veteran reported that she was interested in having a hysterectomy due to her dysmenorrhea.  She underwent a total laparoscopic hysterectomy in September 2011.

The Veteran was afforded a VA examination in February 2013 and addendum opinion was provided in March 2013.  The examiner observed that all of the Veteran's gynecologic symptoms had resolved following the hysterectomy in September 2011.  The examiner found that the Veteran's report of endometriosis was not credible because such diagnosis required a laparoscopic examination which the Veteran did not recall nor was shown in the records.  He noted the Veteran's reports of pelvic pain in high school that became more severe throughout service and after service until the surgery in 2011.  The examiner acknowledged the enlistment examination note of irregular menses and May 1986 clinic notes of incapacitating dysmenorrhea and pelvic pain.  He concluded that there was clear and unmistakable medical evidence that this disorder pre-existed service.  He then noted agreement with a "note" in the file from an unidentified source that the disorder was not aggravated in service without adequate explanation, rationale, or discussion of the natural progression of the disorder. 

Regarding other diagnosed gynecological disorders, the examiner noted the diagnosis and treatment for chlamydia and cervical dysplasia in service, but stated that they were not related to service because the diseases are sexually transmitted and because the Veteran was not a victim of a sexual assault.  

However, the examiner did not address the Veteran's family history of cervical dysplasia (noted by a VA clinician in July 2008), the occurrences of vaginitis and Gartner 's cyst during service, or that a military examiners in April 1990 and May 1990 noted that the Veteran's irregular menses resolved following the start of oral contraceptive medication.  The examiner likewise did not address whether these diseases were successfully treated and resolved during service or whether the diseases or any residual symptoms that continued after service, and contributed to post-service pelvic pain and the need for the hysterectomy.  Therefore, the Board requested an addendum opinion to address whether the Veteran's current gynecological disorders are related to her military service, to include on the basis of aggravation of a pre-existing gynecological disorder.

In a May 2014 addendum opinion, the examiner initially indicated that he could not answer the question of whether the Veteran's preexisting pelvic pain, irregular menses and dysmenorrhea were aggravated during service or were clearly and unmistakably due to the natural progression of the disease without resorting to speculation.  However, he continued that he could not fathom a physiologic mechanism by which military service could aggravate menstrual cycles.  From the notes, there was no aggravation during service or natural progression of the disease.  The Veteran underwent a hysterectomy due to the continued discomfort of the same intensity that she had experienced for many years as she simply was ready for definitive therapy in the form of a hysterectomy rather than continued medical therapy.  

The examiner also found that there was no way that vaginitis, Gartner's cyst, chlamydia or cervical dysplasia contributed to the need for her hysterectomy.  The examiner rationalized that because the uterus and cervix are connected physically to the vagina does not mean that a disorder in one organ was necessarily related to a disorder in another organ as suggested.  

Although the examiner initially indicated that he could not answer the question of whether the Veteran's preexisting pelvic pain, irregular menses and dysmenorrhea were aggravated during service or were clearly and unmistakably due to the natural progression of the disease without resorting to speculation, he then proceeded to provide a detailed rationale for as to why there was no aggravation during service.  As such, the examiner's opinion is sufficient for appellate review.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

After reviewing the totality of the evidence, the Board finds that there is clear and unmistakable evidence that the Veteran's gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, preexisted service.  The February 2013 VA examiner clearly determined that that there was clear and unmistakable medical evidence that this disorder pre-existed service.  In making this determination, the examiner acknowledged the enlistment examination note of irregular menses and May 1986 clinic notes of incapacitating dysmenorrhea and pelvic pain.  Significantly, there is no competent medical evidence of record to refute these findings.  Thus, the VA examination constitute clear and unmistakable evidence that the Veteran's gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, preexisted service

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's gynecological disorder clearly and unmistakably pre-existed service.  The Board must also determine whether such disability clearly and unmistakably was not aggravated during service.

Again, in an addendum opinion, the examiner determined that the Veteran's gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, was not aggravated during service.  Although the VA examiner did not use the term "clear and unmistakable," the Board finds that his rationale finding that there was no aggravation of the Veteran's pre-existing pelvic pain, irregular menses and dysmenorrhea beyond the natural progression of the disease rises to the level of clear and unmistakable evidence.  Additionally, the VA examiner is a VA medical doctor and possesses the necessary education, training, and expertise to provide the requested opinion.  Furthermore, the examiner's conclusion is fully explained and consistent with the evidence of record, and therefore the Board assigns it great probative weight. 

As the evidence of record shows that the Veteran's gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea, clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, service connection is not warranted for such gynecological disorder, described as pelvic pain, irregular menses and dysmenorrhea.

Moreover, the Board finds that the preponderance of the evidence is against finding that any other gynecological disorder, to include residuals from her in-service treatment for vaginitis, Gartner's cyst, chlamydia or cervical dysplasia, contributed to her hysterectomy.  In this regard, the only opinion of record addressing the etiology of the Veteran's hysterectomy, the February 2013 VA examination with May 2014 addendum, weighs against her claim.  The VA examiner clearly found that these in-service disorders did not contribute to the Veteran's post-service hysterectomy.  The examiner observed that the Veteran underwent a hysterectomy due to continued pelvic pain.  The Board accords great probative weight to the VA examiner's opinion as such considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, drawing clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  The Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board notes that the Veteran asserts that her gynecological disorder is related to her military service.  Again. a layperson, such as the Veteran, is competent to testify in regard to the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.").  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's gynecological disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge regarding the internal processes of the female reproductive system.  There is no indication that the Veteran possesses the requisite medical knowledge to proffer an opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's gynecological disorder directly to her military service.  

In sum, based on the reasons outlined above, the Veteran's claim for service connection for a gynecological disorder must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a gynecological disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disorder, to include scoliosis, is denied.

Service connection for a gynecological disorder is denied.


REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In February 2014, the Board remanded the issue of service connection for a bilateral foot disorder for an addendum opinion.  By way of background, in February 2013, a VA examiner diagnosed splayfoot (wide foot), bunions, hallux valgus, and plantar fasciitis and opined that such were less likely than not incurred in or caused by the Veteran's military service.  He noted that the Veteran was seen several times for her feet in service, but once she was given correct foot gear, she did not have further complaints related to her feet in service.  The examiner further noted that the Veteran had a wide forefoot and narrow heel, which is a developmental defect and not a disease.  He then stated that mild bunions were the same; however, such may progress as the Veteran ages, which is a natural progression.  The examiner further stated that the Veteran's plantar fasciitis first appeared with a first documented complaint of plantar foot pain post-service in April 2011, 20 years after discharge.  He concluded that there was no evidence of aggravation by the service or a chronic ongoing condition associated with military service.  However, the Board found that this opinion was deficient as it did not clearly address whether the Veteran's developmental defects of splayfoot and bunions were subject to a superimposed disease or injury during service that resulted in additional disability.  Moreover, he did not specifically address the etiology of the Veteran's hallux valgus.  Therefore, the Board determined that an addendum opinion was necessary.

An addendum opinion was prepared in August 2014.  The examiner opined that the Veteran's hallux valgus was not related to service as there was no evidence of treatment in service or for many years after discharge.  The examiner also determined that the Veteran's splayfoot and bunions were not subject to an injury in service and thus, there was no additional disability.  However, service treatment records document complaints of foot pain due to the Veteran's required foot wear.  The Board finds that these complaints of in-service foot pain due to the Veteran's foot wear should be considered a superimposed injury to her splayfoot and bunions.  Thus, in turn, the primary question is whether there was an additional disability caused by this injury.  Given that the examiner found no evidence of any injury, which is inaccurate, an addendum opinion is necessary and the examiner is directed to accept that the Veteran's splayfoot and bunions, which have been found to be a developmental defect, were subject to a superimposed injury in service due to wearing boots.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from the VA examiner who conducted the Veteran's February 2013 examination and provided the August 2014 addendum opinion for her bilateral foot disorder.  The electronic record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

After reviewing the complete record, to include the Board's prior remands, the examiner should offer an opinion as to whether the superimposed injury of 
wearing painful foot wear during service resulted in an additional disability of the Veteran's developmental defects of splayfoot and bunions.  Again, the examiner is directed to accept as fact that the Veteran suffered from a superimposed injury in service to her splayfoot and bunions.  If so, the examiner should identify the additional disability.

A complete rationale should be given for all opinions and conclusions expressed.

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


